                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN


KIMBERLY KIM,

               Plaintiff,
       v.
                                                               Case No. 2:19-cv-00300-NJ
UY CREATIVE COMMUNICATIONS, LLC and
MAUREEN UY,

               Defendants.


              DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES


                                        ANSWER

       Defendants, Uy Creative Communications, LLC (“Uy Creative”) and Maureen Uy

(“Ms. Uy”), by their attorneys, Murdock Law, S.C., answer Plaintiff, Kimberly Kim’s,

complaint filed February 27, 2019 as follows:

       1.      Answering paragraph 1, Defendants affirmatively allege that the

allegations solely are legal conclusions to which no answer is necessary. However, if and

to the extent an answer is deemed necessary, Defendants deny the allegations.

       2.      Answering paragraph 2, Defendants, upon information and belief, admit

the allegations.

       3.      Answering paragraph 3, Defendants deny that Plaintiff ever was an

employee of Defendants. Defendants affirmatively allege that the remaining allegations

solely are legal conclusions to which no answer is necessary. However, if and to the extent

an answer is deemed necessary, Defendants further deny the remaining allegations.



            Case 2:19-cv-00300-NJ Filed 03/28/19 Page 1 of 10 Document 7
       4.       Answering paragraph 4, Defendants admit that Uy Creative is a limited

liability company, organized and existing under and by virtue of the laws of the State of

Wisconsin. Defendants deny the remaining allegations.

       5.       Answering paragraph 5, Defendants deny the allegations.

       6.       Answering paragraph 6, Defendants admit that Ms. Uy is an owner and

managing partner of Uy Creative; that Ms. Uy controls operations of Uy Creative; and

that Ms. Uy was involved in payment of Plaintiff. Defendants deny the remaining

allegations.

       7.       Answering paragraph 7, Defendants affirmatively allege that the

allegations solely are legal conclusions to which no answer is necessary. However, if and

to the extent an answer is deemed necessary, Defendants deny the allegations.

       8.       Answering paragraph 8, Defendants affirmatively allege that the

allegations solely are legal conclusions to which no answer is necessary. However, if and

to the extent an answer is deemed necessary, Defendants deny the allegations.

       9.       Answering paragraph 9, Defendants deny the allegations.

       10.      Answering paragraph 10, Defendants deny the allegations.

       11.      Answering paragraph 11, Defendants affirmatively allege that the

allegations solely are legal conclusions to which no answer is necessary. However, if and

to the extent an answer is deemed necessary, Defendants deny the allegations.

       12.      Answering paragraph 12, Defendants affirmatively allege that the

allegations solely are legal conclusions to which no answer is necessary. However, if and

to the extent an answer is deemed necessary, Defendants deny the allegations.

                                            2

             Case 2:19-cv-00300-NJ Filed 03/28/19 Page 2 of 10 Document 7
       13.      Answering paragraph 13, Defendants deny that Plaintiff ever was an

employee of Defendants. Defendants affirmatively allege that the remaining allegations

solely are legal conclusions to which no answer is necessary. However, if and to the extent

an answer is deemed necessary, Defendants further deny the remaining allegations.

       14.      Answering paragraph 14, Defendants deny the allegations.

       15.      Answering paragraph 15, Defendants admit that Ms. Uy determined on

which customer accounts Plaintiff worked. Defendants deny the remaining allegations.

       16.      Answering paragraph 16, Defendants deny the allegations.

       17.      Answering paragraph 17, Defendants deny the allegations.

       18.      Answering paragraph 18, Defendants deny the allegations.

       19.      Answering paragraph 19, Defendants deny the allegations.

       20.      Answering paragraph 20, Defendants deny the allegations.

       21.      Answering paragraph 21, Defendants deny the allegations.

       22.      Answering paragraph 22, Defendants deny the allegations.

       23.      Answering paragraph 23, Defendants deny the allegations.

       24.      Answering paragraph 24, Defendants deny the allegations.

       25.      Answering paragraph 25, Defendants deny the allegations.

       26.      Answering paragraph 26, Defendants deny the allegations.

       27.      Answering paragraph 27, Defendants lack knowledge and information

sufficient to form a belief as to the truth of the allegations regarding Plaintiff’s “estimates”

of hours worked and, therefore, deny those allegations. Defendants further deny that



                                               3

             Case 2:19-cv-00300-NJ Filed 03/28/19 Page 3 of 10 Document 7
Plaintiff ever was an employee of Defendants. Defendants further deny the remaining

allegations.

       28.      Answering paragraph 28, Defendants admit Plaintiff was not paid

overtime. Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations regarding Plaintiff’s “estimates” of hours worked and, therefore,

deny those allegations. Defendants further deny that Plaintiff ever was an employee of

Defendants. Defendants further deny the remaining allegations.

       29.      Answering paragraph 29, Defendants admit that Plaintiff was an

independent contractor of Uy Creative and, accordingly, that Plaintiff was not paid

overtime; and that Plaintiff was issued an IRS Form 1099-MISC for the 2018 tax year.

Defendants lack knowledge and information sufficient to form a belief as to the truth of

the allegations regarding Plaintiff’s “estimates” of hours worked and, therefore, deny

those allegations. Defendants further deny that Plaintiff ever was an employee of

Defendants. Defendants further deny the remaining allegations.

       30.      Answering paragraph 30, Defendants deny the allegations.

       31.      Answering paragraph 31, Defendants deny the allegations.

       32.      Answering paragraph 32, Defendants deny the allegations.

       33.      Answering paragraph 33, Defendants deny the allegations.

       34.      Answering paragraph 34, Defendants deny the allegations.

       35.      Answering paragraph 35, Defendants lack knowledge and information

sufficient to form a belief as to the truth of the allegations regarding the Plaintiff’s



                                            4

             Case 2:19-cv-00300-NJ Filed 03/28/19 Page 4 of 10 Document 7
“billing,” “purchasing,” and “business tasks” and, therefore, deny those allegations.

Defendants further deny the remaining allegations.

       36.      Answering paragraph 36, Defendants lack knowledge and information

sufficient to form a belief as to the truth of the allegations regarding Plaintiff’s

motivations and, therefore, deny those allegations. Defendants further deny the

remaining allegations.

       37.      Answering paragraph 37, Defendants deny that they failed to pay anything

they ever owed to Plaintiff, be it as a matter of law or equity, or otherwise; or that they

acted in any sense to harm Plaintiff, be it as a matter of intent or willfulness, or otherwise.

Defendants affirmatively allege that the remaining allegations solely are legal

conclusions to which no answer is necessary. However, if and to the extent an answer is

deemed necessary, Defendants further deny the remaining allegations.

                                        First Claim
                       (Fair Labor Standards Act—Minimum Wage)

       38.      Answering paragraph 38, Defendants reallege and incorporate by reference

all of their answers and affirmative allegations set forth above.

       39.      Answering paragraph 39, Defendants deny the allegations.

       40.      Answering paragraph 40, Defendants deny the allegations.

       41.      Answering paragraph 41, Defendants deny the allegations.

       42.      Answering paragraph 42, Defendants deny the allegations.

       43.      Answering paragraph 43, Defendants deny the allegations.

       44.      Answering paragraph 44, Defendants deny the allegations.


                                              5

             Case 2:19-cv-00300-NJ Filed 03/28/19 Page 5 of 10 Document 7
       45.      Answering paragraph 45, Defendants deny the allegations.

       46.      Answering paragraph 46, Defendants deny the allegations.

                                      Second Claim
                          (Fair Labor Standards Act—Overtime)

       47.      Answering paragraph 47, Defendants reallege and incorporate by reference

all of their answers and affirmative allegations set forth above.

       48.      Answering paragraph 48, Defendants deny the allegations.

       49.      Answering paragraph 49, Defendants admit Plaintiff was not paid

overtime. Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations regarding Plaintiff’s “estimates” of hours worked and, therefore,

deny those allegations. Defendants further deny that Plaintiff ever was an employee of

Defendants. Defendants further deny the remaining allegations.

       50.      Answering paragraph 50, Defendants deny the allegations.

                                       Third Claim
                       (Fair Labor Standards Act—Record Keeping)

       51.      Answering paragraph 51, Defendants reallege and incorporate by reference

all of their answers and affirmative allegations set forth above.

       52.      Answering paragraph 52, Defendants deny the allegations.

       53.      Answering paragraph 53, Defendants deny the allegations.

       54.      Answering paragraph 54, Defendants affirmatively allege that the

allegations solely are legal conclusions to which no answer is necessary. However, if and

to the extent an answer is deemed necessary, Defendants deny the allegations.




                                             6

             Case 2:19-cv-00300-NJ Filed 03/28/19 Page 6 of 10 Document 7
       55.      Answering paragraph 55, Defendants affirmatively allege that the

allegations solely are legal conclusions to which no answer is necessary. However, if and

to the extent an answer is deemed necessary, Defendants deny the allegations.

                                       Fourth Claim
                          (Wis. Stat. Ch. 104—Minimum Wage)

       56.      Answering paragraph 56, Defendants reallege and incorporate by reference

all of their answers and affirmative allegations set forth above.

       57.      Answering paragraph 57, Defendants affirmatively allege that the

allegations solely are legal conclusions to which no answer is necessary. However, if and

to the extent an answer is deemed necessary, Defendants deny the allegations.

       58.      Answering paragraph 58, Defendants affirmatively allege that the

allegations solely are legal conclusions to which no answer is necessary. However, if and

to the extent an answer is deemed necessary, Defendants deny the allegations.

       59.      Answering paragraph 59, Defendants affirmatively allege that the

allegations solely are legal conclusions to which no answer is necessary. However, if and

to the extent an answer is deemed necessary, Defendants deny the allegations.

       60.      Answering paragraph 60, Defendants deny the allegations.

       61.      Answering paragraph 61, Defendants deny the allegations.

                                        Fifth Claim
                              (Wis. Stat. Ch. 104—Overtime)

       62.      Answering paragraph 62, Defendants reallege and incorporate by reference

all of their answers and affirmative allegations set forth above.




                                             7

             Case 2:19-cv-00300-NJ Filed 03/28/19 Page 7 of 10 Document 7
       63.      Answering paragraph 63, Defendants affirmatively allege that the

allegations solely are legal conclusions to which no answer is necessary. However, if and

to the extent an answer is deemed necessary, Defendants deny the allegations.

       64.      Answering paragraph 64, Defendants deny the allegations.

                                              ***

       65.      Answering all allegations and legal conclusions not expressly answered

above, Defendants deny those allegations and legal conclusions.

       66.      Answering the “wherefore” clause, Defendants deny that Plaintiff is

entitled to any relief.

                                AFFIRMATIVE DEFENSES

       As for separate and affirmative defenses, Defendants allege and state as follows:

       1.       Upon information and belief, this Court lacks subject matter jurisdiction

over this action.

       2.       Plaintiff failed to state a claim upon which relief can be granted.

       3.       Plaintiff’s claims are barred by estoppel and/or waiver.

       4.       Plaintiff’s injuries and damages, if any, were caused by her own breaches

of contract, unclean hands, and other misconduct.

       5.       Plaintiff failed to mitigate her injuries and damages, if any.

       6.       Defendants reserve the right to assert additional affirmative defenses as

additional facts are revealed to them.




                                               8

             Case 2:19-cv-00300-NJ Filed 03/28/19 Page 8 of 10 Document 7
       WHEREFORE, Defendants respectfully request that the Court enter judgment

against Plaintiff as follows:

              a.     Dismissing all claims by Plaintiff against Defendants, with prejudice;

              b.     Awarding Defendants all attorney fees, costs, and disbursements
                     they incur in relation to this action; and

              c.     Awarding Defendants all other relief the Court deems equitable or
                     otherwise just and proper.

       Dated March 28, 2019.

                                                 MURDOCK LAW, S.C.
                                                 Attorneys for Defendants

                                                 s/ Andrea L. Murdock
                                                 Andrea L. Murdock
                                                 Wis. State Bar No. 1051899
                                                 Anthony K. Murdock
                                                 Wis. State Bar No. 1054531

MURDOCK LAW, S.C.
4425 North Port Washington Road
Suite 107
Milwaukee, Wisconsin 53212
p 844-744-7529
f 414-930-4468
andrea@murdock-law.com
anthony@murdock-law.com




                                            9

          Case 2:19-cv-00300-NJ Filed 03/28/19 Page 9 of 10 Document 7
                              CERTIFICATE OF SERVICE

       I hereby certify that on March 28, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system and that the foregoing

document is available on the ECF system for viewing and downloading. The ECF system

will send a notice of electronic filing to the following persons:

       Counsel for Plaintiff:
       O. Emil Ovbiagele, Esq.
       Samantha C. Huddleston, Esq.
       OVB Law & Consulting, S.C.
       839 North Jefferson Street
       Suite 502
       Milwaukee, Wisconsin 53202

                                                  s/ Andrea L. Murdock




                                             10

         Case 2:19-cv-00300-NJ Filed 03/28/19 Page 10 of 10 Document 7
